In an action upon two promissory notes, plaintiff appeals from so much of an order as grants discovery and inspection of “ The plaintiff’s check books, savings bank passbooks and retained copies of income tax returns covering the period from 1937 to and including 1946.” Order modified on the law and the facts by striking therefrom the above-quoted paragraph, and, as so modified, affirmed, with $10 costs and disbursements to appellant. In the light of the extensive examination of plaintiff, as well as the discovery and inspection of many of his contracts, invoices, bills, checkbooks and records as directed by the order appealed from, and as the moving affidavit does not contain facts showing that the papers heretofore referred to and specified in item 5 of the second ordering paragraph are necessary and material to defendant to prepare for trial, the order is modified as above indicated. Lewis, P. J., Cars-well, Johnston, Adel and Sneed, JJ., concur.